PER CURIAM:
The claimant brought this action for damage to his 1991 Ford pickup truck, which occurred when the vehicle struck a rock on a road maintained by the respondent in Mercer County.
The incident giving rise to this claim occurred on or about December 21, 1997, at approximately 11:00 a.m. The claimant and an acquaintance were driving northbound on US Route 19. Route 19 in this area is a two-lane paved road that is fairly straight. The evidence adduced at hearing was that a large rock tumbled from an embankment. The claimant’s vehicle struck this rock, resulting in serious damage to the undercarriage. The truck was declared a total loss. The claimant had a $250.00 insurance deductible.
The rock was described as approximately 12 inches to 18 inches in diameter. The claimant testified that he was talking with his passenger, and that the rock fell onto the road without warning. The respondent’s position was that this is not a known rock fall area and that there had not been a rock fall in the area in recent memory.
It is well established that the respondent is neither an insurer nor a guarantor of the safety of motorists upon its roads and that in order to hold the respondent liable for road hazards the claimant must prove that the respondent had actual or constructive notice. The general rule that this Court has adopted with regard to rock falls is that the unexplained falling of a rock onto a road maintained by the respondent, without a positive showing that the respondent knew or should have known of the hazard, is insufficient evidence upon which to justify an award. Coburn vs. Dept. of Highways, 16 Ct. Cl 68 (1986). The record reveals that the respondent had no notice of a rock fall hazard. Therefore, in view of the foregoing, the Court is constrained by the evidence to deny the claim.
Claim disallowed.